Citation Nr: 1508945	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  14-39 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1947 to February 1950.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e. bilateral hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran has current hearing loss disability which is causally related to service.

Audiological testing during service did not show hearing loss meeting the standard of 38 C.F.R. § 3.385.  VA audiology treatment records from May 2012 show that the Veteran reported difficulty understanding his family and hearing the television and constant tinnitus in the left ear.  Audiology testing showed right ear moderately-severe sensorineural hearing loss and left ear mild to moderately-severe sensorineural hearing loss. 

The Veteran had a VA examination in September 2014 at which he reported noise exposure during service from aircraft while performing his supply duties.  He reported difficulty understanding speech in multiple listening environments.  The Veteran denied tinnitus but reported a popping sound in the right ear.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
55
60
LEFT
50
50
60
60
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 in the left ear.

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner felt that it was not at least as likely as not that the hearing loss was caused by or a result of an event in military service.  It was noted that at the January 1950 separation examination a whisper test showed normal hearing loss.  The hearing loss configuration from the examination was not consistent with acoustic trauma because the loss was relatively flat in nature.

The Veteran's representative wrote in February 2015 that the Veteran said that he began to have problems with his hearing loss during service but did not realize he was entitled to benefits.

The September 2014 VA examination showed current hearing loss because the thresholds of 38 C.F.R. § 3.385 were met.  The VA examiner's opinion that it was less likely related to service cannot be given probative value because the rationale included the lack of hearing loss upon leaving service.  See Hensley, 5 Vet. App. at 160.  The Veteran is competent to state that he had hearing loss when he left service.  See Layno, 6 Vet. App. at 470.  The Board finds the February 2015 statement that he had difficulty hearing upon leaving service to be credible.  In regards to tinnitus, a Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Although the Veteran did not report tinnitus at the September 2014 examination, at May 2012 treatment he had left ear tinnitus.  Therefore, there is a current diagnosis of tinnitus.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  The record is at least in equipoise regarding whether the Veteran has had recurrent hearing loss and tinnitus since his active service.  Therefore, the claims for service connection are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


